                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                   CASE NO. 2:18-CR-23-KS-MTP

CARL NICHOLSON



                         MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court denies Defendant’s Motion for a

New Trial [70].

                                    I. BACKGROUND

      On December 12, 2018, the Government charged Defendant in an 11-count

Superseding Indictment. Count One alleged that Defendant conspired to defraud the

Government by impeding, impairing, or obstructing the collection of taxes, in

violation of 18 U.S.C. § 371. Counts Two through Five alleged that Defendant

prepared and filed false tax returns, in violation of 26 U.S.C. § 7206(1). Counts Six

through Eleven alleged that Defendant assisted in the preparation of false tax

returns, in violation of 26 U.S.C. § 7206(2). The Court held a jury trial on February

4-8, 2019, and the jury convicted Defendant on all counts. Defendant later filed a

Motion for a New Trial [70].

                                    II. DISCUSSION

      Rule 33 permits the Court to “vacate any judgment and grant a new trial if the

interest of justice so requires.” FED. R. CRIM. P. 33(a). Rule 33 “goes to the fairness of
the trial rather than the question of guilt or innocence.” United States v. McRae, 795

F.3d 471, 481 (5th Cir. 2015). “Rule 33 motions are disfavored and reviewed with

great caution.” United States v. Pratt, 807 F.3d 641, 645 (5th Cir. 2015). The Court

has “wide discretion,” United States v. Mahmood, 820 F.3d 177, 190 (5th Cir. 2016),

but it must exercise its discretion “with caution” because “the power to grant a new

trial . . . should be invoked only in exceptional cases.” United States v. Scroggins, 485

F.3d 824, 831 (5th Cir. 2007). “Generally, . . . the trial court should not grant a motion

for new trial unless there would be a miscarriage of justice or the weight of the

evidence preponderates against the verdict.” United States v. Wall, 389 F.3d 457, 466

(5th Cir. 2004).

A.     Summary Witness and Charts

       Defendant argues that the Court erred by permitting the Government to

introduce the summary witness testimony of IRS Special Agent Bradley Luker.

Defendant contends that Luker improperly summarized the testimony of other

witnesses, and that Luker provided expert opinions, despite not being designated as

an expert. 1

       “There is an established tradition, both within this circuit and in other circuits,

that permits a summary of evidence to be put before the jury with proper limiting


1 Defendant also argues that the Government introduced charts during Luker’s testimony that were
not based on previously admitted evidence. This is simply not true. The Court reviewed the
transcript and exhibits, and both Luker’s summary testimony and the charts admitted during his
testimony were based on evidence previously admitted during the trial. Defendant has not identified
a specific exhibit introduced during Luker’s testimony that he believes was improper, and the Court
declines to guess.

                                                 2
instructions.” United States v. Griffin, 324 F.3d 330, 349 (5th Cir. 2003). Such

testimony is allowed in “limited circumstances in complex cases,” United States v.

Baker, – F.3d – , 2019 WL 1873306, at *4 (5th Cir. Apr. 26, 2019), to “aid the jury in

its examination of the evidence already admitted.” Griffin, 324 F.3d at 349. For

example, summary witnesses “may be appropriate for summarizing voluminous

records,” but they are “not to be used as a substitute for, or a supplement to, closing

argument.” Baker, 2019 WL 1873306 at *4. “To minimize the danger of abuse,

summary testimony must have an adequate foundation in evidence that is already

admitted, and should be accompanied by a cautionary jury instruction. Moreover, full

cross-examination and admonitions to the jury minimize the risk of prejudice.” Id. at

*5.

      This was a complex case meriting the introduction of summary evidence. The

Superseding Indictment included eleven different counts. In Count 1, the

Government charged Defendant with conspiring to defraud the United States by

impeding, impairing, obstructing, or defeating the Internal Revenue Service’s ability

to collect taxes, in violation of 18 U.S.C. § 371. In Counts 2-6, the Government charged

Defendant with willfully submitting tax returns with false information, in violation

of 26 U.S.C. § 7206(1). In Counts 7-11, the Government charged Defendant with

aiding or assisting in the preparation or presentation of tax returns containing false

information, in violation of 26 U.S.C. § 7206(2). Tax cases are generally tedious,

document-intensive affairs. This one was no different. The case involved accounting


                                           3
concepts, nuances of tax law, and business arrangements outside the experience of

most jurors. There were dozens of exhibits consisting of hundreds of pages. Even the

Court had trouble following the evidence at some points during the trial.

      Moreover, Counts 2-6 were predicated upon Defendant’s failure to report

income received from his accounting firm in the form of expense reimbursements. The

Government presented voluminous evidence demonstrating that many of these

payments were not, in fact, reimbursements. Rather, Defendant submitted

fraudulent reimbursement requests, effectively stealing from his partners. The

Government introduced several years’ worth of Defendant’s credit card statements,

encompassing thousands of individual charges. The Government cross-referenced

those statements with Defendant’s reimbursement requests and demonstrated that

he received “reimbursement” for charges made by his wife and son for goods and

services unrelated to the firm’s business. For example, Defendant received

reimbursement for dating websites, iTunes charges, a medical concierge service, his

son’s legal fees related to a divorce, dental work, and veterinary services, among

many others. While the general theory underlying this aspect of the Government’s

case was simple – Defendant stole from his partners and didn’t declare the stolen

funds as income – the evidence was voluminous and required connecting the dots

among various documents and witnesses.

      In this respect, Agent Luker’s testimony was necessary and helpful to the jury.

It “consisted of reading the contents of exhibits and sorting through the evidence to


                                         4
show how the documents related to each other and to charges in the indictment.” Id.

at *6. Luker “highlighted some key pieces of evidence,” and his “testimony did not

draw inferences for the jury, was not wholly argumentative, and did not serve as a

substitute for closing argument.” Id. For these reasons, it was appropriate summary

witness testimony.

      Defendant is correct that Luker restated the prior testimony of previous

witnesses on numerous occasions, particularly the testimony of Frank McWhorter

concerning the nature of Defendant’s credit charges and whether they were

reimbursable as business expenses. But “[a]s a summary witness, an IRS agent may

testify as to the agent’s analysis of the transaction which may necessarily stem from

the testimony of other witnesses.” United States v. Moore, 997 F.2d 55, 58 (5th Cir.

1993). To an extent, an agent providing summary testimony can not avoid referring

to prior witnesses’ testimony. While it is impermissible for “one prosecution witness

merely to repeat or paraphrase the in-court testimony of another as to ordinary,

observable facts,” this was not such a case. United States v. Castillo, 77 F.3d 1480,

1500 (5th Cir. 1996). Luker’s investigation was built on information gleaned from

interviews with witnesses such as McWhorter, and, therefore, it was necessary to

refer to some prior testimony when explaining the Government’s investigation and

the source of figures in its summary charts.

      Defendant also contends that Luker provided expert testimony, despite not

being designated as an expert witness. Defendant has not identified any specific


                                          5
opinions that were improper, and the Court declines to guess. However, the record

demonstrates that Luker simply summarized the evidence which demonstrated that

Defendant’s tax returns were false. He did not express his opinion on a material

element of the charged crimes. Rather, he recounted the timeline of his investigation

and referred to previously admitted documents and testimony which supported the

Government’s charges.

      Even if the Court erred in admitting Luker’s testimony, the error was

harmless. The evidence of Defendant’s guilt was overwhelming, and the Court doubts

that Luker’s testimony made a difference one way or the other. Defendant has not

demonstrated that Luker’s testimony “had a substantial and injurious effect or

influence in determining the jury’s verdict.” Baker, 2019 WL 1873306 at *4.

Regardless, significant curatives were present: Luker’s testimony had an adequate

foundation in the evidence already admitted, Defendant’s counsel had an opportunity

to cross-examine Luker, and the Court gave a limiting instruction regarding

summary evidence. Id. at *6. Additionally, Defendant has not demonstrated that any

of Luker’s testimony was misleading or erroneous. See Griffin, 324 F.3d at 350.

      Finally, despite Defendant’s repeated assertions to the contrary in briefing,

Luker was not presented as a rebuttal witness. The Government put him on as the

final witness in its case-in-chief, and Defendant had an opportunity to present his

own evidence regarding the topics covered in Luker’s testimony. It was not a given

that Defendant would rest without presenting any evidence. In fact, he provided a


                                         6
witness list and designated an expert. Therefore, Luker’s testimony was not

impermissible “rebuttal testimony by an advocate summarizing and organizing the

case for the jury . . . .” United States v. Fullwood, 342 F.3d 409, 414 (5th Cir. 2003).

B.    Comments

      Next, Defendant argues that certain comments made by the Court and

witnesses were prejudicial and compromised his ability to receive a fair trial. First,

during direct examination, John Lee explained how he and Defendant conspired to

submit fraudulent tax returns, and he made an offhand comment about Defendant

not testifying before a grand jury. He said:

      And then Mr. Nicholson’s office coded. They’re the ones that put the
      classifications as to what each check was for. And most of them they put
      on there was supplies, which was . . . a lie, because they were not
      legitimate deductions. And that’s what my children and my wife told
      [the Government] before the grand jury. Mr. Nicholson was subpoenaed
      to go up there to that grand jury. . . . But he didn’t go.

After Lee’s comment, Defendant moved for a mistrial outside the presence of the jury.

The Court denied the motion, finding that the comments about the grand jury were

not elicited by the Government or intentionally interjected by the witness. Also, the

Government did not emphasize the comments or draw attention to them. In fact, the

Court recalls that it had to increase the volume on Mr. Lee’s microphone so that

everyone in the courtroom could clearly hear his testimony.

      The Court noted that it had already instructed the jury that Defendant was

not required to testify, but it offered to provide a strong instruction to disregard the

comments and have the jurors affirm on the record that they would do so. Defendant

                                            7
accepted the Court’s offer, and the Court gave the following instruction once the jury

came back in:

      Ladies and gentlemen, on Monday when you were empaneled I asked
      you a number of questions and gave you some instructions. Remember
      right after you were selected I read the instructions just before going to
      lunch, and you took the oath to abide by my instructions, and everybody
      raised their hand. Y’all remember that.

      There was a statement made by this witness, Mr. Lee. It said – he said
      – this was not in response to a question by the Government, but he said
      Mr. Nicholson was subpoenaed to the grand jury but did not go.

      You are – this is an instruction from the court that you’re required to
      follow. You are directed and instructed to disregard that remark by Mr.
      Lee. To take it – take nothing from it. To not go to that, use that in any
      way in your deliberations, and as best you can put it out of your mind
      and ignore it from . . . your consideration and . . . what you consider in
      reaching your verdict in this case.

      Only that one sentence is what I’m referring to, that’s what you should
      disregard, and not use it in any way in determining your verdict.

The Court then polled the jury, asking if they would follow the Court’s instruction on

the matter, and they unanimously affirmed they would do so.

      Of course, “[t]he Fifth Amendment prohibits a trial judge, a prosecutor, or a

witness from commenting upon a defendant’s failure to testify in a criminal trial.”

United States v. Rocha, 916 F.2d 219, 232 (5th Cir. 1990). “The test for determining

if a constitutional violation has occurred is whether the language used was manifestly

intended or was of such character that the jury would naturally and necessarily take

it to be a comment on the failure of the accused to testify.” The comment “must have

a clear effect on the jury before reversal is warranted.” Id.


                                           8
      As noted above, Lee did not intend to comment on Defendant’s failure to testify,

and the Government did not elicit the remark. It was an offhand comment without

any emphasis, and the Court provided a strong curative instruction. Defendant has

not provided any evidence that it affected the jury’s deliberations. In fact, the jury

specifically affirmed to the Court that they would disregard the comment. Therefore,

the Court concludes that Lee’s comment did not violate Defendant’s constitutional

rights. Even if it had, the Court’s instructions “provided ample protection against any

prejudicial impact” it may have had on the jury’s deliberation. United States v.

Cervantes, 706 F.3d 603, 614 (5th Cir. 2013); see also United States v. Weast, 811 F.3d

743, 753 (5th Cir. 2016); United States v. McMillan, 600 F.3d 434, 453 (5th Cir. 2010).

And the Court presumes that the jury follows its instructions. United States v. Reed,

908 F.3d 102, 115 n. 42 (5th Cir. 2018).

      Next, Defendant argues that Marcia Wright, an accountant who prepared

Defendant’s 2015 tax return, made improper statements about the burden of proof in

this case. On direct examination, the Government asked Wright about changes

Defendant had directed her to make to his tax returns which increased the basis in

an asset and, therefore, decreased his profit upon its sale. When asked whether she

would typically make such changes without documentation, Wright said: “No,

normally I would not, but Carl knows what basis is. He knows the documentation

that you have to have, that he would need – in the event anything comes up, you’ve

got to have documentation of it. The burden of proof is on the client.” Defendant’s


                                           9
counsel immediately asked to approach and moved for a mistrial, arguing that the

witness had implied that Defendant had the burden of proving his innocence.

      The Court denied Defendant’s motion for a mistrial, noting that the witness

was factually correct: in the event of an audit, the taxpayer has the burden of proof.

It was clear from the testimony’s context that Wright was addressing Defendant’s

potential tax liability in the event of an audit, not his criminal liability in this

proceeding. The Court noted that it had already instructed the jury that the

Government had the burden of proof, but, as a cautionary measure, it gave the jury

another instruction:

      Ladies and gentlemen, there was a question asked by [Government’s
      counsel] and an answer by Ms. Wright when they were talking about . .
      . being concerned about the documentation. And Ms. Wright said the
      burden is on the client, which in this case would be . . . her client, which
      would be Mr. Nicholson.

      She was referring to an audit, a tax audit, not a criminal prosecution. In
      a tax audit, the burden is on the client, the taxpayer, to provide
      documentation, and using the terms “the burden is on the client” was
      referring to that, not a criminal prosecution.

      In a criminal prosecution, and y’all recall on Monday, from the very
      beginning, I told you that the burden is on the Government . . . to prove
      the Defendant guilty beyond a reasonable doubt. That burden has
      always been the burden on the . . . prosecution, on the side bringing the
      case, to prove the Defendant guilty beyond a reasonable doubt.

      You will disregard the statement – the response made by Ms. Wright
      when she said “the burden is on the client.” That has nothing to do with
      this case. It is a matter involving an audit, not a criminal prosecution.

The Court then polled the jurors, asking them to affirm that they would follow the

Court’s instructions and disregard Wright’s comment, and they unanimously

                                          10
affirmed that they would do so.

      Of course, it is inappropriate for a Government witness to attempt to shift the

burden of proof to the Defendant. United States v. Terrell, 754 F.2d 1139, 1148 (5th

Cir. 1985). In determining whether such comments merit a new trial, the Court

considers “the magnitude of the prejudicial effect of the remarks, the efficacy of any

cautionary instruction, and the strength of the evidence of the defendant’s guilt.”

United States v. Smith, 997 F.2d 881, 1993 WL 261127, at *1 (5th Cir. 1993).

      Wright’s comment was not prejudicial. It plainly had nothing to do with the

burden of proof in this trial. Rather, she was commenting on the burden of proof in a

tax audit. Regardless, the Court immediately provided a curative instruction, in

addition to its general instructions on the burden of proof before the trial began and

before closing arguments. Finally, the evidence of Defendant’s guilt was

overwhelming, and it is unlikely that Wright’s comment made any difference in the

jury’s verdict. For these reasons, the Court finds that Wright’s comment does not

merit a new trial. See United States v. Valas, 822 F.3d 228, 247 (5th Cir. 2016); United

States v. Lucas, 516 F.3d 316, 349 (5th Cir. 2008).

      Finally, Defendant argues that the Court inadvertently violated his

constitutional rights by suggesting to the jury that the Defendant would put on

evidence before he elected to rest without presenting any evidence. After the

Government rested, the Court said:

      All right. Ladies and gentlemen, you have heard all of the evidence in
      the Government’s case-in-chief that you will hear. The Government has

                                          11
      rested. Now there are some things that the court needs to take up
      outside of your presence. You’ll need to go back to the jury room, but
      when you come back in the Defendant will be presenting his case-in-
      chief. He’ll be call – will call the witnesses that he intends to call in his
      case-in-chief. But right now you need to go back to the jury room and
      there will be some matters taken up outside of your presence.

After the jury left, Defendant’s counsel drew the Court’s attention to the comment

and moved for a mistrial. The Court denied the motion and offered to provide a

curative instruction. Defendant’s counsel asked the Court to clarify that Defendant

has the “opportunity” to present evidence, “but not the obligation.” After the jury

returned, the Court gave the following instruction: “Ladies and gentlemen, I

misspoke a minute ago when I sent you out. On Monday, I told you that the – in my

instruction that the Defendant is allowed to but not required to call any witnesses,

and that’s the defendant’s . . . right. And . . . now I’m going to offer to the Defendant

the right to present his case-in-chief.” In addition to this immediate curative

instruction, the Court gave general instructions regarding the burden of proof at the

beginning of trial and before closing arguments.

      The Court’s comment was not prejudicial insofar as it did not imply that

Defendant was obligated to present evidence in his defense. Rather, in context, it was

clear that Defendant would be given the opportunity to present evidence. Regardless,

the Court gave numerous instructions throughout the trial as to the burden of proof,

including an immediate curative instruction. These instructions were enough to cure

any prejudice that may have resulted. Moreover, the evidence of Defendant’s guilt

was so great that the Court’s comment could not have made any difference.

                                           12
C.    Evidence of Tax Liability

      Defendant also argues that the Court erred by admitting evidence of

Defendant’s tax liability. The Court admitted a draft of Defendant’s 2015 tax return.

The draft return, Marcia Wright’s testimony, and correspondence between Defendant

and Wright demonstrated that Defendant received the draft return, which included

an outside basis of $150,000.00 for his interest in the accounting firm. Defendant

directed Wright to change the outside basis to $450,000.00, without any explanation

or documentation. The Government introduced the draft tax return to prove the

materiality of the false information on Defendant’s 2015 tax return, and Defendant’s

willfulness.

      Defendant cites United States v. Antolik, 696 F. App’x 165, 166 (5th Cir. 2017),

arguing that evidence of tax liability is not relevant to a prosecution under 26 U.S.C.

§ 7206(1). In Antolik, a defendant wanted to introduce “revised tax returns for the

years at issue that were prepared prior to trial.” Id. at 165. The Fifth Circuit held

that the district court did not abuse its discretion in excluding the revised tax returns

because “evidence of tax liability, while holding some logical relevance, is not legally

relevant to a prosecution under § 7206(1).” Id. (citing United States v. Johnson, 558

F.2d 744, 745-46 (5th Cir. 1977)).

      However, both Antolik and Johnson address situations where a defendant

sought to present evidence that he had mitigated the tax deficiency caused by his

false return. Id.; see also Johnson, 558 F.2d 745. The Fifth Circuit has affirmed the


                                           13
exclusion of such evidence because when a defendant is “tried only for willfully

making false statements on his . . . tax returns, his tax liability or overpayment [is]

irrelevant.” Johnson, 558 F.2d at 745. Defendant has not directed the Court to any

case in which the Fifth Circuit reversed a conviction because the Government

introduced irrelevant evidence of a defendant’s tax liability. In that respect, the Fifth

Circuit seems more concerned with the potential for defendants to use evidence of

overpayment as a form of jury nullification or to cloud the issues at trial. Regardless,

the Court agrees that the draft return was relevant to the charges for the reasons

argued by the Government.

       Even if the Court erred by admitting the 2015 draft tax return, Defendant has

not demonstrated any prejudice meriting a new trial. As the Court has already noted,

the evidence of Defendant’s guilt was overwhelming. Moreover, the Court provided

the following instruction to the jury: “Whether the Government has or has not

suffered a pecuniary or monetary loss as a result of the alleged false statements is

irrelevant to a charge under Section 7206(1).” Therefore, any prejudicial effect from

admission of the draft tax return was cured. Johnson, 558 F.2d at 747.

D.     Cumulative Error

       Finally, Defendant argues that these issues cumulatively compromised his

ability to receive a fair trial.

       The cumulative error doctrine provides than an aggregation of non-
       reversible errors (i.e., plain errors failing to necessitate reversal and
       harmless errors) can yield a denial of the constitutional right to a fair
       trial, which calls for reversal. The doctrine justifies reversal only in the

                                           14
      unusual case in which synergistic or repetitive error violates the
      defendant’s constitutional right to a fair trial. The defendant’s
      allegations of non-error do not play a role in cumulative error analysis
      since there is nothing to accumulate.

United States v. Eghobor, 812 F.3d 352, 361 (5th Cir. 2015) (citations omitted). For

the reasons stated above, the Court finds that no error was committed. Regardless,

the Court finds that any cumulative error was not sufficiently egregious to violate

Defendant’s right to a fair trial.

                                     III. CONCLUSION

      For these reasons, the Court denies Defendant’s Motion for a New Trial [70].

      SO ORDERED AND ADJUDGED this 16th day of May, 2019.

                                                /s/  Keith Starrett
                                                KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE




                                           15
